Title: Peyton Randolph (d. 1828) to Thomas Jefferson, 16 July 1816
From: Randolph, Peyton
To: Jefferson, Thomas


          
            Sir
            Richmond July 16. 1816
          
          I hope the subject of this letter will be deemed a sufficient apology for the liberty I have taken in writing to you.
          M. Delaplaine, who has undertaken to publish the biography of the eminent men of America, has requested me to furnish him with some facts respecting my uncle Peyton Randolph. I have felt great regret at not being able to gratify his desire in a manner worthy of the subject and of his work; for altho’ I hold the memory of my uncle in great reverence, my age will
			 not enable me to contribute any thing more than family anecdotes. Written documents cannot be referred to for any thing more than a few public and notorious acts. In this dilemma I have seen no other means of rescuing his life from total oblivion, but to apply to the few of his remaining cotemporaries, who,
			 knew him personally, acted with him in public life, and may have treasured up incidents which would throw light on his biography. In all these particulars, I believe that you Sir are more
			 competent
			 to give satisfactory information than any person now living. The points to which M. Delaplaine calls my attention are the following;—his birth—parentage—education—profession—offices—times of holding them—public & private life generally—and any other facts which I may think proper
			 to furnish. If you can find leisure to communicate to me your knowledge of on any of these subjects, it will be duly appreciated and most thankfully recieved by   Sir
          
            Yr. mo. ob. servt
            Peyton Randolph.
          
        